              Case 2:12-cv-01282-JLR Document 617 Filed 05/14/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                       CASE NO. C12-1282JLR

11                                Plaintiff,                ORDER DIRECTING PAYMENT
                   v.                                       OF THE FEBRUARY 2020
12                                                          INVOICE
            CITY OF SEATTLE,
13
                                  Defendant.
14

15          The court hereby APPROVES the Seattle Monitoring Team’s February 2020

16   invoice and DIRECTS the Clerk to pay the February 2020 invoice from funds on deposit

17   in the registry of the court regarding this case.

18          Dated this 14th day of May, 2020.

19

20                                                       A
                                                         JAMES L. ROBART
21
                                                         United States District Judge
22


     ORDER - 1
